Title: [Diary entry: 9 November 1785]
From: Washington, George
To: 

Wednesday 9th. Thermometer at 64 in the Morning—66 at Noon and 66 at Night. A red, & watery Sun in the Morning, which about Noon was obscured, slow rain afterwds. Wind Southerly all day; and at Night appeared to be getting to the Westward. Mr. Griffith went away after Breakfast and Captn. Littlepage after Dinner. Having put in the heavy frame into my Ice House I began this day to Seal it with Boards, and to ram straw between these boards and the wall. All imaginable pains was taken to prevent the Straw from getting wet, or even damp, but the Moisture in the air is very unfavourable.